EXHIBIT 10.15

SANGAMO THERAPEUTICS, INC.
2018 EQUITY INCENTIVE PLAN

OPTION TERMS AND CONDITIONS

As reflected by your Stock Option Grant Notice (“Grant Notice”), Sangamo
Therapeutics, Inc. (the “Company”) has granted you an option under its 2018
Equity Incentive Plan (the “Plan”) and the French Stock-Options Sub-Plan dated
24 September 2018 (the "Sub- Plan") to purchase a number of shares of Common
Stock at the exercise price indicated in your Grant Notice (the “Option”).
Capitalized terms not explicitly defined herein but defined in the Grant Notice
or the Plan or the Sub-Plan shall have the same definitions as in the Grant
Notice or Plan or the Sub-Plan, as applicable.

The general terms and conditions applicable to your Option are as follows:

1.GOVERNING PLAN DOCUMENT.  Your Option is subject to all the provisions of  the
Plan and the Sub-Plan, including but not limited to the provisions in Section 6
of the Plan regarding the impact of a Capitalization Adjustment, dissolution,
liquidation, or Change in Control on your Option, Section 10(f) of the Plan
regarding the Company’s retained rights to terminate your Continuous Service
notwithstanding the grant of the Option, Section 11(b) of the Plan regarding the
tax consequences of your Option and Article 7 of the Sub-Plan regarding the
breach of the conditions provided under the Sub-Plan. Your Option is further
subject to all interpretations, amendments, rules and regulations, which may
from time to time be promulgated and adopted pursuant to the Plan. In the event
of any conflict between these Terms and Conditions and the provisions of the
Plan or the Sub-Plan, the provisions of the Plan or the Sub- Plan shall control.

2.EXERCISE.

(a)You may generally exercise the vested portion of your Option at any time
during its term by delivery of payment of the exercise price and applicable
withholding taxes and other required documentation to the Plan Administrator in
accordance with the option exercise procedures established by the Plan
Administrator, which may include an electronic submission. Please review
Sections 4(h), 4(j) and 8(b)(v) of the Plan and Article 3 of the Sub-Plan, which
may restrict or prohibit your ability to exercise your Option during certain
periods.

(b)You may pay your Option exercise price by check, bank draft, bank transfer or
money order;

3.TERM. You may not exercise your Option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

(a)immediately upon the termination of your Continuous Service for Cause;

1.

--------------------------------------------------------------------------------

(b)three months after the termination of your Continuous Service for any reason
other than Cause, Disability or death;

(c)12 months after the termination of  your Continuous Service due to   your
Disability;

(d)6 months after your death if you die during your Continuous Service;

(e)immediately upon a Change in Control if the Board has determined that the
Option will terminate in connection with a Change in Control;

(f)the Expiration Date indicated in your Grant Notice; or

(g)the day before the 10th anniversary of the Date of Grant.

Notwithstanding the foregoing, if you die during the period provided in Section
3(b) or 3(c) above, the term of your Option shall not expire until the earlier
of (i) six months after your death, (ii) upon any termination of the Option in
connection with a Change in Control, (iii) the Expiration Date indicated in your
Grant Notice, or (iv) the day before the tenth anniversary of  the Date of
Grant. Additionally, the Post-Termination Exercise Period of your Option may be
extended as provided in Section 4(h) of the Plan.

4.WITHHOLDING OBLIGATIONS. As further provided in Section 9 of the Plan you may
not exercise your Option unless the applicable tax withholding obligations are
satisfied.

5.TRANSFERABILITY. Except as otherwise provided in Section 4(e) of the Plan and
Article 6 of the Sub-Plan, your Option is not transferable, except by will or by
the laws of  descent and distribution, and is exercisable during your life only
by you. The terms and conditions of the Plan, the Sub-Plan and the hereby
conditions will be binding for your successors, legatees, estate executors
and/or estate administrators.

Moreover, if your Option was granted to you in respect of your functions as a
corporate executive officer (i.e., Président du Conseil d'Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant d'une
société par actions) of TXCell SA, you will be under a specific obligation to
hold 1% of the Shares received upon the exercise of such Options in a nominative
form until the termination of your functions as corporate executive officer
(i.e., Président du Conseil d'Administration, Directeur Général, Directeur
Général Délégué, Membre du Directoire, Gérant d'une société par actions) of
TXCell SA, pursuant to Article 6 of the Sub-Plan.

6.TAX CONSEQUENCES. The subscription or the sale of the Shares may give rise to
adverse tax consequences for the Beneficiaries. You are responsible for seeking
advices,  opinions and consultations from professionals of your choice, in
particular prior to the exercise of the Options and to the subscription or sale
of the Shares, with respect to any applicable tax consequences.

2.

--------------------------------------------------------------------------------

The company does not warrant in any way the tax treatment which will be applied
to operations that will be realized by the Beneficiary on the Options or the
continuation of the current tax regime.

7.QUESTIONS. If you have questions regarding these or any other terms and
conditions applicable to your Option, including the applicable income tax
consequences please see the prospectus for the Plan which is available on the
Company’s intranet site. You can request a paper copy of the prospectus for the
Plan from the Plan Administrator.

*  *  * *

3.